IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 85 MM 2017
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
RONMEL WILLIAMS,                              :
                                              :
                    Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 23rd day of August, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. A Petition for Allowance of

Appeal is due within 30 days of this order.